The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-15, 20, 21 and 22 are pending in Claim Set filed 5/10/2021.
Claim 22 is newly added.
Claim 1 has been amended.
Claims 2, 3 and 16-19 are canceled.
Herein, claims 1, 4-15, 20, 21 and 22 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The rejection of claims 1, 4-15, 20 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims. Claim 1 was rejection for containing parenthetical subject matter. Applicants amended claim 1 in the Claim Set filed 5/10/2021 to overcome this rejection.


NEW GROUNDS of Rejection
NEW GROUNDS of Rejection necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
There is lack of written description for newly added claim 22, which recites:
Claim 22 (New) recites: The vaccine of claim 1, wherein the circumsporozoite protein comprises a circumsporozoite protein CS27IVC construct

Accordingly, there is not any support in Instant Specification that requires the circumsporozoite protein comprises a circumsporozoite protein CS27IVC construct.
Thus, the specification does not provide sufficient support for the subject matter in newly added claim 22 by changing the scope of the disclosure; thereby, constituting new matter.
Notably, Applicants did not provide a statement in the reply filed 5/10/2021 where support for the limitation: a circumsporozoite protein CS271VC construct, in newly added claim 22 in the Claim Set filed 5/10/2021 is found.


NEW GROUNDS of Rejection
NEW GROUNDS of Rejection necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 (New) recites: The vaccine of claim 1, wherein the circumsporozoite protein comprises a circumsporozoite protein CS27IVC construct.
Claim 22 is unclear to Applicant’s intent. Claim 22 does not have a period at the end of the sentence, thus, it is unclear whether an additional term or phrases are supposed to follow the word ‘construct’. 
Furthermore, MPEP 608.01 (m) states: “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)". 
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’  

Response to Arguments
Applicant’s argue the presently presented amendments answer the points raised in the 35 U.S.C. 112(b) second paragraph rejection in the Non-Final Rejection filed 2/11/2021.


Conclusions
Claims is 1, 4-15, 20 and 21 are allowed.
Claim 22 is rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7::00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626